
	

111 HR 306 IH: Kidney Disease Educational Benefits Act of 2009
U.S. House of Representatives
2009-01-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		111th CONGRESS
		1st Session
		H. R. 306
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Kirk (for himself
			 and Mr. McDermott) introduced the
			 following bill; which was referred to the Committee on Energy and Commerce, and in
			 addition to the Committee on Ways and
			 Means, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide coverage for kidney disease education services under the Medicare
		  Program, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Kidney Disease Educational Benefits
			 Act of 2009.
		2.Medicare coverage of kidney disease
			 education services
			(a)Coverage of Kidney Disease Education
			 Services
				(1)In generalSection 1861 of the
			 Social Security Act (42 U.S.C. 1395x)
			 is amended—
					(A)in subsection (s)(2)—
						(i)in subparagraph (DD), by striking
			 and at the end;
						(ii)in subparagraph (EE), by adding
			 and at the end; and
						(iii)by adding at the end the following new
			 subparagraph:
							
								(FF)kidney disease education services (as
				defined in subsection (hhh));
								;
				and
						(B)by adding at the end the following new
			 subsection:
						
							(hhh)Kidney Disease Education
				Services(1)The term kidney disease education
				services means educational services that are—
									(A)furnished to an individual with kidney
				disease who, according to accepted clinical guidelines identified by the
				Secretary, will require dialysis or a kidney transplant;
									(B)furnished, upon the referral of the
				physician managing the individual’s kidney condition, by a qualified person (as
				defined in paragraph (2)); and
									(C)designed—
										(i)to provide comprehensive information
				regarding—
											(I)the management of comorbidities;
											(II)the prevention of uremic complications;
				and
											(III)each option for renal replacement therapy
				(including home and in-center, as well as vascular access options and
				transplantation); and
											(ii)to ensure that the individual has the
				opportunity to actively participate in the choice of therapy.
										(2)The term qualified person
				means—
									(A)a physician (as described in subsection
				(r)(1));
									(B)an individual who—
										(i)is—
											(I)a registered nurse;
											(II)a registered dietitian or nutrition
				professional (as defined in subsection (vv)(2));
											(III)a clinical social worker (as defined in
				subsection (hh)(1));
											(IV)a physician assistant, nurse practitioner,
				or clinical nurse specialist (as those terms are defined in subsection
				(aa)(5)); or
											(V)a transplant coordinator; and
											(ii)meets such requirements related to
				experience and other qualifications that the Secretary finds necessary and
				appropriate for furnishing the services described in paragraph (1); or
										(C)a renal dialysis facility subject to the
				requirements of section 1881(b)(1) with personnel who—
										(i)provide the services described in paragraph
				(1); and
										(ii)meet the requirements of subparagraph (A)
				or (B).
										(3)The Secretary shall develop the
				requirements under paragraph (2)(B)(ii) after consulting with physicians,
				health educators, professional organizations, accrediting organizations, kidney
				patient organizations, dialysis facilities, transplant centers, network
				organizations described in section 1881(c)(2), and other knowledgeable
				persons.
								(4)In promulgating regulations to carry out
				this subsection, the Secretary shall ensure that each beneficiary who is
				entitled to kidney disease education services under this title receives such
				services in a timely manner that ensures that the beneficiary receives the
				maximum benefit of those services.
								(5)The Secretary shall monitor the
				implementation of this subsection to ensure that beneficiaries who are eligible
				for kidney disease education services receive such services in the manner
				described in paragraph (4).
								(6)No individual shall be eligible to be
				provided more than 6 sessions of kidney disease education services under this
				title.
								.
					(2)Payment under physician fee
			 scheduleSection 1848(j)(3)
			 of the Social Security Act (42 U.S.C.
			 1395w–4(j)(3)) is amended by inserting (2)(FF),, after
			 (2)(EE),.
				(3)Payment to renal dialysis
			 facilitiesSection 1881(b) of
			 the Social Security Act (42 U.S.C.
			 1395rr(b)) is amended by adding at the end the following new paragraph:
					
						(15)For purposes of paragraph (12), the single
				composite weighted formulas determined under such paragraph shall not take into
				account the amount of payment for kidney disease education services (as defined
				in section 1861(hhh)). Instead, payment for such services shall be made to the
				renal dialysis facility on an assignment-related basis under section
				1848.
						.
				(4)Limitation on number of
			 sessionsSection 1862(a)(1)
			 of the Social Security Act (42 U.S.C.
			 1395y(a)(1)) is amended—
					(A)by striking and at the end
			 of subparagraph (N);
					(B)by striking the semicolon at the end of
			 subparagraph (O) and inserting , and; and
					(C)by adding at the end the following new
			 subparagraph:
						
							(P)in the case of kidney disease education
				services (as defined in section 1861(hhh)), which are performed in excess of
				the number of sessions covered under such
				section;
							.
					(5)Annual report to congressNot later than April 1, 2010, and annually
			 thereafter, the Secretary of Health and Human Services shall submit to Congress
			 a report on the number of medicare beneficiaries who are entitled to kidney
			 disease education services (as defined in section 1861(hhh) of the
			 Social Security Act, as added by
			 paragraph (1)) under title XVIII of such Act and who receive such services,
			 together with such recommendations for legislative and administrative action as
			 the Secretary determines to be appropriate to fulfill the legislative intent
			 that resulted in the enactment of that subsection.
				(b)Effective
			 DateThe amendments made by
			 this section shall apply to services furnished on or after January 1,
			 2010.
			
